Citation Nr: 1448156	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable rating for bilateral sensorineural hearing loss for the period prior to September 2, 2011.  

2.  Entitlement to a rating in excess of 10 percent for bilateral sensorineural hearing loss for the period on and after September 2, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to July 1966.  In May 2013, he testified before the undersigned Veterans Law Judge sitting at the Regional Office (RO).  A hearing transcript was prepared and incorporated into the record.  

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

At the May 2013 Board hearing, the Veteran testified that he received yearly hearing tests through his employment with the fire department.  He stated that he went the Castle Point, New York, VA medical facility for his audiological treatment.  The cited fire department evaluations and VA clinical documentation dated after March 2012 are not of record and should be obtained.  In addition, a more current audiological examination is needed to resolve the issues.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the Castle Point, New York, VA medical facility for the period from March 2012 to the present.

2.  Schedule the Veteran for an audiological examination in order to assist in determining the current nature and severity of his sensorineural hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is asked to offer an opinion as to the impact of hearing loss disability on his vocational and daily activities.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

3.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

